Citation Nr: 1542555	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  15-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Jodee Kayton, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to January 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Evidence has been received subsequent to the final consideration of the claim by the RO.  However, where the substantive appeal was filed on or after February 2, 2013, such evidence is subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the agency of original jurisdiction (AOJ) initially review the evidence.  38 U.S.C. § 7105(e)(1) (West 2014).  Here, the substantive appeal was filed in June 2015 and the Veteran has not requested initial review of that evidence by the AOJ.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in writing, that he wished to withdraw his appeal of the issue listed above.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal "for service connection related to sleep apnea."  See September 2015 Letter from Veteran's Representative.  The Board finds that the September 2015 submission expresses a clear intent to withdraw appeal of the only issue currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


